 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDWeathercraft Company of.Topeka,Inc.andUnitedUnion of Roofers,Waterproofers&AlliedWorkers Local 20(b). Case17-CA-1232824 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 14 June 1985 Administrative Law -JudgeJames L. Rose issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board'adopts therecommended Order of the administrative- lawjudge and orders that the Respondent, Weather-craftCompany of Topeka, Inc., Topeka,Kansas,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Order.Donald B. Zavelo, Esq.,of Kansas City,Kansas,for theGeneral Counsel.Richard D. Anderson, Esq.,andEldon L. Ford, Esq.,ofTopeka,Kansas, for the Respondent.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatter wastried before me at Topeka,Kansas, on 11April 1985 upon the General Counsel's complaint" alleg-ing thatWeathercraft Company of Topeka,Inc. (the Re-spondent) made certain unilateral modifications of a col-lective-bargaining agreement between it and the Charg-ing Party without having first given appropriate noticeto the Federal Mediation and Conciliation Service andthe state agency as required by Section 8(d)(3) of the Na-tional Labor Relations Act.It is alleged that by making such changes the Re-spondent breached its bargaining obligations set forth inSection 8(d) and thus violated Section 8(a)(5) of the Act.The Respondent admitted or stipulated to the materialfacts alleged by the General Counsel, but denied that itengaged in any unfair labor practice. Specifically the Re-spondent contends that the Union, and not the Respond-ent,was the "initiating party" with regard to modifica-tion of the collective-bargaining agreement;therefore,rThecharge wasfiled on 14 September1984 and the complaint issuedon 25 January 1985the Union; and. not the Respondent, was required togivethe notices under Section 8(d), and the Respondent wasfree to make changes since the agreement had expired.On the record as a whole,. including-my observation ofthe witnesses, briefs, and arguments of counsel, I- issuethe following-FINDINGS OF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONThe Respondent is a Kansas corporation engaged in _the construction industry as a roofing contractor with itsprincipalinTopeka,Kansas.In the course of itsbusiness,theRespondent annually purchases directlyfrom pointsoutside the State of Kansas goods,-products,and materials valued in excess of $50,000. It is admitted,and Ifind,that the Respondent is an employer engagedin interstate commerce within the meaning of Section2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnitedUnion of Roofers,Waterproofers & AlliedWorkers Local 20(b) (the Union) is admitted to be, and Ifind is, a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe material facts are not in dispute and may be sum-marized.Beginning in 1981 the Respondent executed and com-pliedwith a series of collective-bargaining agreementsnegotiated between the Union and the Associated Roof-ing Contractors of Topeka,Kansas(the Association), themost recent of which material to this matter was ineffect from 1 June 1982 through 31 May 1983.Sometime in 1982 the Union filed an unfair labor prac-tice charge against the Respondent which was settled inpart with the execution of a settlement agreement dated10 February 1984. As part of this agreement, the Re-spondent agreed to enter into an interim agreement, asmodified by the settlement agreement, for a periodending 31 May 1984.The interimagreementwas a collective-bargainingagreement between the Association and the Union cover-ing wages, hours,and other terms and conditions of em-ployment ' in the appropriate multiemployer bargainingunit for journeymen and apprentices engaged in the craftjurisdiction of the Union.The settlement agreement provided, in part: "Theagreement shall commence on the date this agreement isexecuted and shall expire May 31, 1984." It also provid-ed that upon termination the Respondent would not beobligated to bargain as a member of the Association but,rather, would be entitled to negotiate separately with theUnion.Thus on 22 March 1984, the president of the Respond-ent sent the Union,aswell as members of the Associa-tion, the following letter:276 NLRB No. 52 'WEATHERCRAFT CO OF TOPEKA453So there are no misunderstandings,WeathercraftCo., of Topeka hereby advises each of you listedabove' that' it is withdrawing from the AssociatedRoofing Contractors of Topeka,Kansas,and it willnot participate in the Employers Bargaining Unit inupcoming labor contractnegotiations.WeathercraftCompany of Topeka, will negotiate and contractseparately with Roofers Local 20B.On 29 May 1984 the Union sent the following letter tothe, Respondent:Iam pleased to inform you that members of theLocal #20B voted not to open the contract for ne-gotiation as provided for in Article XX in the-Agreement, thusagreeingtowork under the con-tract without change for another year.Thereafter, the parties exchanged correspondence andmet on atleast one occasion. On 10 September 1984 theRespondent failed to continue in full force and effect allof the terms and provisions of the interimagreement (towhich it is became bound by thesettlement agreement)and made certain changes in the terms and conditions ofemployment of bargaining unit employees.The parties stipulated that the Respondent's 22 Marchletter to the Union was an appropriate notice of its-desireto terminate or modify the collective-bargaining agree-ment withinthe meaningof Section 8(d)(1). The partiesfurther stipulated that the Respondent did not send anynotice to the Federal Mediation and Conciliation Serviceor theKansasSecretary of Human Resources,a stateagency withinthemeaningof Section 8(d)(3).RetailStore Employees Local 322 (Town & Country Supermar-kets),240 NLRB 1109 (1979).B. Analyis and Concluding FindingsSection 8(d) is unequivocal. It provides that the dutyto bargain includes serving written notice upon the otherparty to a collective-bargaining agreement of one's desireto terminate or modify-it, with notice also to the Federal -Mediation and Conciliation Service and the appropriatestate agency.Board authorityis also unequivocal.Failure of a partydesiring to terminate or modify a collective-bargainingagreement to give appropriate. notice under Section8(d)(3) precludes it from altering terms or conditions ofthe collective-bargaining agreement or engaging in astrike or lockout to enforce its proposed changes. Thisproscription exists notwithstanding that the expirationdate of the agreement has past.See Meatcutters Local 576(Kansas City Chip Steak Co.),140NLRB 876 (1963);UnitedMarine Local 333 (General Marine Transportation'Corp.),228 NLRB 1107 (1977).The collective-bargaining agreement to which the par-tieswere bound expired on 31 May 1984. Notwithstand-ing this expiration date, pursuant to Section 8(d) bothpartieswere required to continue in full force and effectits terms and conditions until compliance with the noticeand other provisions of Section 8(d).The 1982-1983 contract which the interim agreement'modified contains a provision that it will continue for-successive yearly periods ending 31 May unless notice isgiven of the desire to modify or terminate it. The Unionargues that this provision is incorporated by reference inthe interim- agreement which in turn is incorporated inthe settlement agreement. Thus, the Union argues thatwhen it failed to give notice of its desire to modify orterminate the contract such renewed the agreement for a1-year period beginning 1 June 1984. Though doubtfulunder these facts whether the "evergreen clause" servedto extend for a year all the terms of the agreement be-tween the Union and the Respondent, such is immaterialif,as' I conclude, the Respondent failed to give the8(d)(3) notice.Under the specific language of Section8(d), even where a collective-bargaining agreement has aspecific expiration date, the appropriate notices must begiven and no term can be altered within the notice timelimits.Thus whether or not theagreementautomaticallyrenewed, absent giving notice, the Respondent was notprivileged to modify its terms.InUnitedArtistsCommunications,274NLRB 75(1985), the Board held that where one party initiates theprocess of reopening an expiring collective-bargainingagreement,the other party is not required to notify themediation services. Thus, the noninitiating party maytake whatever action to which it would be entitled (as ifithad given notice had it been required to do so).The Respondent contends that the Union was the "ini-tiating party," inasmuch as it sent a letter on 29 Maystating that its members were willing to work anotheryear under the agreement, without modification. By thisletter, it is argued, the Union sought to change the expi-ration date from 31 May 1984 to 31 May 1985. Thereforethe Union was the "initiating party" to modify the agree-ment.In this the Respondent ignores the fact that it sent aletter to the Union on 22 March which it acknowledgesas having been "an appropriate Section 8(d)(1) notice."The Respondent admitted that more than 2 months priorto the Union's 29 May letter it notified the Union of itsdesire to renegotiate the collective-bargaining agreement.There can be no doubt on the facts of this case thatthe Respondent initiated the process of modifying theterms of the agreement due to expire on 31 May 1984.Even if the Union's 29 May letter could be construed asproposing modification of the expiration date, more than2 months prior to this the Respondent had served itsnotice on the Union. And even prior to this, in the settle-ment agreement, the Respondent reserved its right to ne-gotiate separately with the Union upon the expiration ofthe agreement on 31 May 1984.All the relevant evidence points to the inescapableconclusion that it was the Respondent who initiated theprocess of modifying the terms of the collective-bargain-ing agreement.Itwas therefore the Respondent's respon-sibility to notify the appropriate mediation services priorto effecting any modification of the contract terms.Accordingly, I conclude that by implementing thechanges set forth in the complaint on 10 September 1984without giving the appropriate notices to the Federaland state agencies, the Respondent violated its bargain-ing obligation under Section 8(d) and therefore refusedto bargain within the meaning of Section 8(a)(5) of the 454DECISIONS OF, NATIONAL LABOR RELATIONS BOARDAct. I shall order in appropriate remedy including therestoration of the terms of the interim agreement.IV. THE EFFECT OF.THE UNFAIR LABOR PRACTICEUPON COMMERCEThe unfair labor practice found above, occurring inconnection with the Respondent's business, has a close,intimate, and substantial relationship to trade, traffic, andcommerce along the several States and tends to lead toto labor disputes burdening and obstructing commerceand the free flow thereof within the meaning of Section2(6) and (7) of the Act.V. THE REMEDYHaving concluded that the Respondent -engaged in anunfair -labor practice, I shall recommend it cease anddesist therefrom and take certain, affirmative action nec-essary to effectuate the policies of the Act, including res-toration of all terms and conditions of the collective-bar-gaining agreementto -which the Respondent and theUnion were parties pursuant to thesettlement agreementexecuted by them-on 10 February 1984. The Respondentshallmake whole all employees for any loss of wages orother, rights and benefits they may have suffered as aresult of itsunilateralaction withinterestas provided forinFlorida Steel Corp.,231 NLRB 651 (1977).2The Respondent will also be ordered to make wholeallfringe benefit funds under the collective-bargainingagreement for any losses they may.. have suffered as aresult of the Respondent'sunilateralimplementation ofchanges in the collective-bargaining agreementbut withinterest computed in accordance withMerryweather Opti-cal Co.,240 NLRB 1213 (1979).On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-ed3ORDERThe Respondent, Weathercraft Company of Topeka,Inc.,.Topeka,Kansas,itofficers,agents,successors, andassigns,' shall1.Cease and desist from(a)Terminating or modifying a collective-bargainingagreement with the Union until 30 days after it. hasserved written notice upon the Federal Mediation andConciliationService and the. Kansas Department ofHuman Resources of its desire to terminate or modifysaid agreement.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Reinstitute-and abide by all terms and conditions of.the collective-bargaining agreementtowhich the Re-spondent became a party with the Union pursuant to thesettlement agreement dated 10 February 1984 and main-tain in full force and effect- all terms and conditions ofsaid agreement until the notice and time limitations ofSection 8(d) of the Act have been complied with.(b) On request negotiate and bargain with the Union asthe duly designated collective-bargaining representativeof its employees in the following appropriate unit within,the meaning' of Section 9(b) of the Act:All journeymen, helpers and foreman engaged' inroofing work employed by the Respondent in Jack-son, Shawnee, Osage, Coffey, Lyon, Jefferson, Wa-_bunsee,Pottawatomie,Riley,Geary and MorrisCounties, Kansas, but excluding office clerical em-ployees, professional employees, guards, -and super-visors as defined in the Act and all other employ-ees.(c)Make whole all employees for any loss of wages 'orother rights and benefits they may have suffered as aresult of the Respondent's unilateral change-in the termsand conditions of the collective-bargaining' agreement onor about 10 September 1984, with interest as providedfor in the remedy section above.(d) In accordance with the remedy section, makehave suffered as a result of the Respondent's unilateralmodification of terms and conditions -of the collective-bargaining agreement on or about 10 September-1984.(e)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.-(f)Post at its- facility in Topeka, Kansas, copies of theattached noticemarked "Appendix."4 - Copies of thenotice, on forms provided by the Regional Director forRegion- 17, after being signed by the Respondent's au-thorized representative, shallbe posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days- in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices` are not altered, defaced, or covered byany othermaterial.(g) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 See generallyIsis Plumbing Co,138 NLRB 716 (1962)3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4 If thisOrder is enforcedby a Judgment of a United States Court ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmental LaborRelations Board ". WEATHERCRAFT CO OF TOPEKA455APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOTmodify the terms and conditions of anycollective bargaining agreement with United Union ofRoofersWaterproofers and Allied Workers Local 20(b)without first giving appropriate notice to the Federal andstatemediation services and complying with the noticeand time limitations provisions set forth in Section (d) ofthe National Labor Relations ActWE WILLNOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section7 of the ActWE WILL onrequest bargain with United Union ofRoofersWaterproofers& Allied WorkersLocal 20(b) asa duly designated representative of all our employees inthe appropriate collective bargaining unitWE WILLmake whole of our employees for any lossesthey may have suffered as a result of our modification ofterms and conditions of the collective bargaining agreement to which we were bound with interestWE WILL make whole all fringe benefit funds for anylosses they may have suffered as a result of our unilateralmodification of terms and conditions of said collectivebargaining agreementWEATHERCRAFT COMPANY OF TOPEKAINC